Citation Nr: 0808462	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability secondary to the service connected tendonitis of 
the left ankle.  

2.  Entitlement to service connection for a cervical spine 
disability secondary to the service connected tendonitis of 
the left ankle.

3.  Entitlement to service connection for a right leg 
disability secondary to the service connected tendonitis of 
the left ankle.  

4.  Entitlement to service connection for impotence secondary 
to medication taken for the service connected tendonitis of 
the left ankle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971, and from March 1975 to February 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has disabilities of the hands, 
right leg, and cervical spine that are the result of injuries 
he sustained during a fall in his home in August or September 
2000, which he claims was caused by his service-connected 
left ankle disability.  VA urgent care treatment records in 
December 2000, show that the veteran complained of pain in 
the hands and neck, subsequent to a fall.  Subsequent VA 
medical records through 2005 show that the veteran received 
treatment and surgery for disability of the cervical spine, 
and for what was clinically described as atypical hand pain. 
VA clinical records also show treatment for restless leg 
syndrome, and peripheral neuropathy, although peripheral 
neuropathy was attributed to diabetes. In addition, the 
veteran has claimed service connection for impotence as the 
result of medication for his service connected left ankle 
disorder. The veteran's subjective complaints of impotence 
have been clinically reported, and that medical records show 
that he has received narcotic medication for pain associated 
with his left ankle disorder. 

Additional medical information is required to make a decision 
in this appeal.  With respect to the entirety of the 
foregoing, a remand for further investigation by medical 
professionals is necessary, inasmuch as the Board is 
prohibited from substituting its own medical opinions. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate a claim. VA must provide a medical examination 
when such an examination is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2007). 
 
Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for 
appropriate VA medical examination(s) to 
assess the nature and etiology of his 
claimed bilateral hands, right leg, and 
cervical spine disabilities. It is 
imperative that the claims file be made 
available to the examiner for review in 
conjunction with the examination(s). Any 
medically indicated tests, such as x- 
rays, should be accomplished. The 
examiner(s) should clearly report any 
disability of the hands, right leg, and 
cervical spine which can be medically 
diagnosed.

 a) If bilateral hand, right leg, and 
cervical spine disabilities are medically 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that any such diagnosed 
bilateral hand, right leg, and/or cervical 
spine disabilities are proximately due to, 
or caused by, or aggravated by the 
veteran's service connected tendonitis of 
the left ankle disability, including a 
claimed fall reported to have occurred in 
September or December 2000, possibly 
attributed to the left ankle disability or 
any other service-connected disability. 
The examiner(s) should explain the reasons 
and bases for his or her opinion.

2.  The veteran should be scheduled for a 
VA genitourinary examination to assess the 
nature and etiology of his claimed 
impotence. It is imperative that the 
claims file be made available to the 
examiner for review in conjunction with 
the examination. Any medically indicated 
tests should be accomplished. The examiner 
should opine as to whether it is as least 
as likely as not (i.e. a 50 percent or 
higher degree of probability) that the 
veteran's impotence, if any, is 
proximately due to, or caused by, or 
aggravated by medication taken for the 
service connected tendonitis of the left 
ankle, or any other service-connected 
disability. The examiner should explain 
the reasons and bases for his or her 
opinion.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted. If any claim remains denied, the 
RO should issue a supplemental statement of 
the case and afford the veteran an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



